In an action by plaintiff wife to recover damages for personal injuries, and a companion action of her husband for expenses and loss of services, the plaintiffs appeal from an order of the City Court of Yonkers, which set aside verdicts in favor of plaintiffs and dismissed the complaint, on reserved motions. Order unanimously affirmed, with costs. The complaint was defective by reason of the failure to plead compliance with subdivisions 1 and 2 of section 157 of the Public Housing Law. The cases decided under the predecessor provisions of section 394a-1.0 of the Administrative Code of the City of New York, relating to language identical with the pertinent provisions of section 157 of the Public Housing Law, are controlling. (Purdy V. City of New York, 193 N. Y. 521.) No distinction may be made between the statute herein and kindred statutes. (Fellmeth v. City of Yonkers, 222 App. Div. 815.) Present — Lewis, P, J., Carswell, Johnston, Adel and Nolan, JJ. [See post, p. 829.]